Citation Nr: 0417563	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 1, 2001, 
for an award of Dependency and Indemnity Compensation (DIC) 
based on the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and her daughters

ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  The veteran died on February [redacted], 1992.  The appellant 
is his widowed spouse.

In July 1992, the RO denied service connection for the cause 
of the veteran's death.  The appellant was notified of this 
decision that month and did not file timely disagreement to 
this determination.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 determination that granted 
service connection for the cause of the veteran's death.  A 
notice of disagreement (NOD) was received in February 2003.  
A statement of the case (SOC) was issued in April 2003.  A 
substantive appeal was received from the appellant in May 
2003.  


FINDINGS OF FACT

1.  The appellant filed a claim seeking service connection 
for the cause of the veteran's death in March 1992, within 
one year of the veteran's death on February [redacted], 1992.

2.  By rating decision in July 1992, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this decision that month and did 
not file timely disagreement to this determination.

3.  Based on a request to reopen the claim received on 
January 24, 2001, service connection for the cause of the 
veteran's death was granted by rating decision in March 2002.

4.  The July 1992 rating decision contained clear and 
unmistakable error as it failed to recognize the clear 
presence of a service connected disorder that could have 
materially hastened the onset of the veteran's death.


CONCLUSIONS OF LAW

1.  The RO rating decision of July 1992 contained clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2004).

2.  The criteria for an effective date of March 1, 1992, for 
the award of DIC benefits based on service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 5107, 5108, 5110(a), 5105 (West 2002); 38 C.F.R. § 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and her representative contend that she should 
be awarded service connection for the cause of the veteran's 
death from February 1992, the month of the veteran's death.  
However, the RO denied the initial claim in July 1992.  The 
appellant did not file a notice of disagreement to initiate 
an appeal, and the July 1992 decision therefore became final.  
38 U.S.C.A. § 7105(c).  A request from the appellant to 
reopen this claim was received on January 24, 2001.  The 
claim was eventually granted within a March 2002 rating 
action.  The RO assigned an effective date of February 1, 
2001; the first month after receipt of the petition to reopen 
the claim was received on January 24, 2001. 

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  When a claim is 
granted based on new and material evidence (other than 
service records) received after a prior final decision, the 
effective date is the date of receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  In the present case, under laws and regulations 
applicable to reopened claims, it is clear that a February 1, 
2001, effective date would be proper.  Nonetheless, this 
finding does not end the Board's consideration of this claim.

Under 38 C.F.R. § 3.105(a) (2003), a prior decision must be 
reversed or amended where evidence establishes clear and 
unmistakable error (CUE).  In determining whether a prior 
determination involves CUE, the United States Court of 
Appeals for Veterans Claims (Court) has established a three-
prong test.  The three prongs are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 314 (1992).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the RO evaluated 
the facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

In this case, it is contended that it was clear error for the 
RO to fail to award the appellant service connection for the 
cause of he veteran's death when she initially filed this 
claim one month after the veteran's death. 

The record that was available at the time of the 1992 rating 
action included service medial records documenting high blood 
pressure readings.  The Board does not believe that this 
finding alone would be sufficient to establish CUE as there 
was no express medical finding identifying a heart disorder 
related to service in 1992.

The decision to grant service connection for the cause of the 
veteran's death was based, in part, on a January 2002 medical 
opinion of "J.A.R.", D.O., who found that blood pressure 
readings beginning in 1943 were consistent with mild 
hypertension.  It was also found that the elevated blood 
pressure the veteran had experienced over the years were 
likely an effect from the corticosteroid medications used to 
treat his service connected chronic psoriasis condition.  At 
the time of the veteran's death, service connection was in 
effect for generalized and "very severe" psoriasis, 
evaluated as 50 percent disabling from April 1950. 

The January 2002 medical opinion did not exist at the time of 
the July 1992 rating action.  Consequently, this opinion 
cannot form the basis of conclusion that the July 1992 rating 
action contains CUE.  However, the medical findings of Dr. R. 
are based entirely on records that were before the RO when it 
adjudicated this case in July 1992, including the service 
medical records.

Within the July 1992 rating action, the RO found that it was 
"not indicated that the veteran has a service-connected 
disability which could have materially hastened the onset of 
death."  This is not accurate.  Within a medical report 
dated April 1950 (a record that was before the RO when it 
adjudicated this claim in July 1992), a "C.S.M.", M.D., 
stated that the veteran had one of the most "severe type of 
psoriasis lesions I have ever seen."  Clearly, the severe 
nature of this skin disorder, as conceded by the RO within 
the rating action dated July 1950 (when it refers to the 
condition as "very severe" and awards the veteran a very 
high disability evaluation for a skin condition) provides a 
basis to find that this condition "could" have materially 
hastened the onset of death.  The January 2002 medical 
opinion only confirms that the veteran did, in fact, have a 
service-connected disability that could, and did, materially 
hastened the onset of death.

The RO may not, on the one hand, find that the veteran 
suffers from a "very severe" service connected disorder and 
then find that there is no indication at all that a service 
connected condition could not have materially hastened the 
onset of death without some explanation.  No evidence is 
cited by the RO in support of this finding and medical 
evidence obtained after this finding only prove the RO to be 
incorrect.  Consequently, the Board finds that the finding of 
the RO in July 2001 was clearly and unmistakably in error.  
In this case, the correct facts, as they were known at the 
time, were not before the RO (i.e., a service connected 
condition clearly did exist that could have caused or 
hastened death), the error is undebatable and manifestly 
changes the outcome of the decision, and the error is based 
on the record and law that existed at the time of the prior 
adjudication in question.  

The July 1992 rating decision that denied this claim 
contained clear and unmistakable error in a failure to 
recognize the presence of a service connected disability that 
could have materially hastened the onset of death.  The 
testimony of the appellant and her daughters, along with the 
service medical records, only provide additional information 
in support of the appellant's claim.

As clear and unmistakable error in the July 1992 rating 
decision has been established, the Board may award the 
appellant an earlier effective date prior to the actions of 
the July 1992 rating action.  In this case, the appellant 
file her initial claim within one year of the veteran's 
death.  Consequently, the Board finds that under 38 C.F.R. 
§ 3.400(c)(2) entitlement to an effective date of March 1, 
1992, the first month after the veteran's death, is warranted 
for an award of DIC based on the cause of the veteran's 
death.

Veterans Claims Assistance Act

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed rating action, and 
were provided a SOC.  In addition, a letter was provide to 
the appellant in July 2003 citing additional evidence needed 
by the appellant.  Thus, under the circumstances in this 
case, even in light of the recent decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(withdrawing and replacing the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (which held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," the Secretary receives 
a complete or substantially complete application for VA-
administered benefits)), VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the 
first Pelegrini decision, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  In 
the claim before the Board at this time, in light of the 
total grant of the benefits awarded in this decision, any 
error in notification is considered to be harmless.  As such, 
more specific notice is not indicated.


ORDER

Entitlement to an effective date of March 1, 1992, for the 
award of Dependency and Indemnity Compensation based on the 
cause of the veteran's death is granted, subject to the law 
and regulations governing the payment of monetary benefits.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



